DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1-3, 5, 9-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANNO; Shinichi (US 20170262175 A1, hereafter referred to as KANNO) and Lasser; Menahem (US 20090310413 A1, hereafter referred to as Lasser).

Rejection of claim 1:
KANNO teaches A nonvolatile semiconductor memory device connectable to a Host, comprising: a cell array including a plurality of blocks, each of the plurality of blocks including a plurality of pages (paragraph [0153] & [0159] on page 7 and Figure 7 in KANNO teaches A nonvolatile semiconductor memory device 3 connectable to a Host 2, comprising: a NAND Memory cell array 5 including a plurality of blocks B0, B1, B2, …, Bm-1, each of the plurality of blocks B0, B1, B2, …, Bm-1 including a plurality of pages P0, P1, P2, …, Pn-1); and a control circuit configured to execute program operations for a plurality of pages included in a write destination block of the blocks in a certain program order, the write destination block being specified by the Host, the write destination block being included in the blocks (paragraph [0153] & [0159] on page 7 and Figure 7 in KANNO teaches a control circuit/Controller 4 configured to execute write program operations for a plurality of pages included in a write destination block of the blocks in a certain write program order, the write destination block being specified by the Host write command, the write destination block being included in the blocks B0, B1, B2, …, Bm-1), wherein when receiving information specifying a first block of the blocks as the write destination block from the Host, the control circuit is configured to notify a page address of a page included in the first block to the Host, the page address corresponding to a next program operation with respect to the first block (paragraph [0153] & [0159] on page 7 and Figure 7 in KANNO teaches wherein when receiving information specifying a first block address of the blocks as the write destination block address from the Host 2, the control unit 26 of the control circuit/Controller 4 is configured to notify a page address of a page included in the first block indicating the latest readable page to the Host 2, the page address corresponding to a next program operation, i.e., the latest available readable page to which the page will be written with respect to the first block address).
Figure 1 in Lasser, in an analogous art, teaches A memory device comprising control logic 7 and 8 connectable to a controller 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine KANNO with the teachings of Lasser by including A nonvolatile semiconductor memory device connectable to a controller.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that A nonvolatile semiconductor memory device connectable to a controller would have provided a host with memory access (Figure 1 in Lasser).

Rejection of claim 2:
Since KANNO teaches control unit 26 of the control circuit/Controller 4 is configured to notify the Host 2 of a page address indicating the latest readable page for each page, KANNO clearly suggests notifying, to the Host 2, a page address indicative of a page corresponding to a first program order number among the pages included in the first 

Rejection of claim 3:
Since KANNO teaches control unit 26 of the control circuit/Controller 4 is configured to notify the Host 2 of a page address indicating the latest readable page for each page, KANNO clearly suggests notifying, to the Host 2, , a page address indicative of a page corresponding to a next program order number among the pages included in the first block as the page address corresponding to the next program operation with respect to the first block.

Rejection of claim 5:
Paragraph [0396] and Step S43 & S44 in Figure 34 in KANNO teaches that the host 2 is notified upon completion, which clearly suggests after receiving a program request designating the notified page address and data corresponding to a page having the designated page address from the controller, when the data corresponding to the page is no longer required in program operations for any page in the first block, notify that the data corresponding to the page is not required to the controller.

Rejection of claim 9:
Paragraphs [0549]-[0555] and Step S43 & S44 in Figures 1 & 49 in KANNO teaches wherein the control circuit is configured to: in response to receiving a copy request designating the notified page address as a copy destination location and designating a 32 in the nonvolatile semiconductor memory device and execute a program operation to write the read data in the copy destination location from the buffer 32.

Rejection of claim 10:
Paragraph [0451] and Step S81-S84 in Figure 40 in KANNO teaches an error correction code decoder, wherein the control circuit is configured to: in a case where validation of the error correction code decoder is instructed by the controller, perform, by using the error correction code decoder, an error correction decoding process with respect to encoded data which is read from the cell array based on a process request from the controller, the encoded data including data and an error correction code.

Rejection of claim 11:
Paragraph [0451] and Step S81-S84 and S94 in Figures 40 & 49 in KANNO clearly suggest in a case where validation of the error correction code decoder is instructed by the controller, perform, by using the error correction code decoder, an error correction decoding process with respect to encoded data which is read from the copy source location of the cell array based on the copy request from the controller, the encoded data including data and an error correction code.

Rejection of claim 12-17:


Rejection of claim 18:
Paragraph [0555] and Step S91-S99 in Figure 40 & 49 in KANNO clearly suggest in response to receiving from the controller a process request to instruct checking the number of error bits of data stored in a first block of the blocks, check the number of error bits included in the data stored in the first block by using the error correction code decoder, and returns a check result of the number of error/invalid bits to the controller.

Rejection of claim 19-20:
Paragraph [0559]-[0561] and Step S97 in Figure 107 in KANNO clearly suggest wherein the check result indicates whether or not the number of error bits checked is a threshold value or more of invalid data units that should be copied.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over liida; KANNO; Shinichi (US 20170262175 A1, hereafter referred to as KANNO), Lasser; Menahem (US 20090310413 A1, hereafter referred to as Lasser) and D'ABREU; MANUEL ANTONIO et al. (US 20130003480 Al, hereafter referred to as D'ABREU). 


The Abstract and Figure 3 in D'ABREU, in an analogous art, teaches a nonvolatile semiconductor memory device includes memory cores each configured to operate independently of each other and memory core control circuits each configured to control corresponding memory core, wherein each of the memory cores is configured to operate as the cell array, and each of the memory core control circuits is configured to operate as the control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine KANNO, Lasser with the teachings of D'ABREU by including the nonvolatile semiconductor memory device includes memory cores each configured to operate independently of each other and memory core control circuits each configured to control corresponding memory core, wherein each of the memory cores is configured to operate as the cell array, and each of the memory core control circuits is configured to operate as the control circuit.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that the nonvolatile semiconductor memory device includes memory cores each configured to operate independently of each other and memory core control circuits each configured to control corresponding memory core, wherein each of the memory cores is configured to operate as the cell array, and each of the memory core control circuits is configured to operate as the control circuit would have provided concurrent memory operations (paragraph [0005] on page 1 in D'ABREU).

Allowable Subject Matter
Claims 4, 6-8 and 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject
matter: since claims 4, 6-8 and 21-23 inherit all the limitations of the claims from which it depends and any intervening claims, the rejections of claims from which claims 4, 6-8 and 21-23 depends and any intervening claims clearly identifies the difference between the prior art and that which is recited in claim 4, 6-8 and 21-23. if it were rewritten in independent form including all the limitations of the base claim and any intervening claims.

Hence, the prior art however are not concerned with and do not teach, suggest,
or otherwise render obvious claims 4, 6-8 and 21-23 , if rewritten in independent form including all the limitations of the base claim and any intervening claims. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claims 4, 6-8 and 21-23 in view of its base and intervening claims.

Cited Prior Arts
All cited prior arts were used in a 103 rejection, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D TORRES/Primary Examiner, Art Unit 2112